Citation Nr: 1409100	
Decision Date: 03/04/14    Archive Date: 03/12/14

DOCKET NO.  08-16 179	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for obstructive sleep apnea.

2.  Entitlement to service connection for allergic rhinitis.

3.  Entitlement to a compensable initial disability rating for seborrhea, initially claimed as a rash on the back.

4.  Entitlement to an initial disability rating in excess of 10 percent for left knee osteoarthritis with patella spur.

5.  Entitlement to an initial disability rating in excess of 10 percent for limitation of extension of the left knee.


REPRESENTATION

Appellant represented by:	The American Legion

WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

L. Willis, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from November 1985 to March 1986 and from November 2003 to November 2005.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama

In November 2011, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  

In a November 2012 rating decision, the RO granted service connection for right great toe chronic rigidity and strain.  This represents a full grant of the benefits sought.  Thus, that claim is no longer before the Board.

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in the Virtual VA and Veterans Benefits Management System (VBMS) systems to ensure consideration of the totality of the evidence.

The issues of entitlement to a compensable initial disability rating for seborrhea, initially claimed as a rash on the back and entitlement to service connection for allergic rhinitis are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Obstructive sleep apnea is related to the Veteran's military service.

2.  During the period on appeal, the Veteran's service-connected left knee disability has been manifested by slight limitation of motion and pain; it has not been manifested by limitation of flexion less than 70 degrees or limitation of extension to more than 10 degrees; there is no objective evidence of instability, recurrent subluxation, or dislocated semilunar cartilage with recurrent episodes of locking with effusion into the joint.


CONCLUSIONS OF LAW

1.  Sleep apnea was incurred in active duty military service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).

2.  The criteria for an initial disability rating in excess of 10 percent for left knee osteoarthritis with patella spur have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.40, 4.41, 4.59, 4.71a, Diagnostic Codes 5003-5260 (2013).

3.  The criteria for an initial disability rating in excess of 10 percent for limitation of extension of the left knee have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.40, 4.41, 4.59, 4.71a, Diagnostic Codes 5003- 5261 (2013).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) VA must ask the claimant to provide any evidence in her or his possession that pertains to the claim in accordance with 38 C.F.R. § 3.159 (b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Here, the Board finds that the VA has satisfied its duties under the VCAA.  Specifically, letters were sent to the Veteran in August 2006 and June 2007 which detailed the claims process and advised the Veteran of the evidence and information needed to substantiate his claim.  The letters further informed the Veteran of his obligations to provide necessary information to assist in his claim and the VA's obligations to obtain such evidence and information that is deemed to be in the VA's possession or that the VA has permission to obtain.  The Veteran was also informed of VA's practices in assigning disability evaluations and effective dates for those evaluations.  

In regard to the duty to assist, the Veteran was afforded a VA examination in March 2007 and May 2012.  The examiners reviewed the case file, examined the Veteran and considered his statements prior to rendering an opinion.  The examiners provided rationales for the opinions offered.  Therefore, the Board finds that the VA examiners provided sufficient information for the Board to render an informed determination.  Further, the Veteran's service treatment records have been obtained and considered.  Neither the Veteran nor his representative has identified any outstanding records that have not been obtained.  Thus, the Board concludes that VA has made every reasonable effort to obtain all records relevant to the Veteran's claim. 

In cases such as this, where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

The Veteran bears the burden of demonstrating any prejudice from defective (or nonexistent) notice with respect to the downstream elements.  Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  That burden has not been met in this case.  Therefore, no further notice is needed.  

Accordingly, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. 
§ 3.159 and that the Veteran will not be prejudiced as a result of the Board's adjudication of his claims.

II.  Service Connection 

In order to obtain service connection under 38 U.S.C.A. §§ 1110, 1131 and 38 C.F.R. § 3.303(a) a Veteran must satisfy a three element test: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called 'nexus' requirement.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  

Sleep Apnea

Here, the record reflects that the Veteran has a current disability - namely obstructive sleep apnea.  Next, there is evidence of an in-service manifestation of the sleep apnea - namely snoring and sleep latency.  Specifically, a January 2005 service treatment record indicates that the Veteran complained of "bad snoring, easy napping and sleep latency." 

Having found that the Veteran has a current disability and suffered an in-service injury, the question turns to whether the two are related.  For the reasons that follow, the Board finds that service connection for sleep apnea is warranted.  

In the April 2012 remand, the Board directed the RO to schedule the Veteran for a VA examination to determine the etiology of the Veteran's sleep apnea since there was evidence of sleep apnea during service and treatment post-service.  The Veteran was afforded a VA examination in May 2012 where the examiner noted the Veteran's diagnosis of obstructive sleep apnea in 2007.  She opined that the Veteran's sleep apnea was less likely than not incurred in or caused by service.  She reasoned that the Veteran's sleep apnea would have more likely than not occurred regardless of military service due to the Veteran's obesity.  Specifically, she referenced a 2005 service treatment record which noted that the Veteran weighed 217 pounds with a height of 5'11, resulting in a body mass index (BMI) of 30.3 - the obese range.  She noted a January 2005 in-service treatment record of "bad snoring-easy napping/sleep latency" but stated that the service treatment records did not mention the duration of these symptoms.  However, she agreed that the Veteran's symptoms noted in the January 2005 service treatment records were related to his sleep apnea diagnosed in 2007.  

The Veteran's representative has contended in his Informal Hearing Presentation that the Veteran had no symptoms of sleep apnea before mobilizing in 2003.  He further contended that the Veteran met all Air Force body fat measurement standards and has no history of obesity.  In fact, he contended that the Veteran is quite athletic, a non-smoker and non-drinker.  The representative cited two articles regarding BMI in support of his argument.  Finally, he has contended that the Veteran was not diagnosed as obese and even if he was found to be obese, it was not as a result of misconduct. 

At the November 2011 Travel Board hearing, the Veteran's wife testified that she did not notice the Veteran having problems with sleeping or snoring extra loud before active service.  She further testified that during active service she noticed that he snored so loudly it would awaken her.  See Hearing Transcript pp. 16-17.  

The Board finds that despite some of the internal inconsistencies in the May 2012 examiner's opinion, her rationale provides support for allowance of the claim.  In this regard, the examiner acknowledged the Veteran's January 2005 symptoms of snoring and sleep latency and concluded that these were related to his 2007 diagnosis of sleep apnea.  Moreover, the Veteran's wife has indicated that the onset of the Veteran's symptoms were during the Veteran's active service and not before.  The Veteran was diagnosed with the sleep apnea in 2007 and has been treated continuously with a continuous positive airway pressure (CPAP) machine.  Resolving all doubt in the Veteran's favor, the Board finds that there is a nexus between the Veteran's sleep apnea and active service.   

As the Board finds that the Veteran has provided evidence of all three elements required for a grant of service connection for his claim, the claim for service connection for obstructive sleep apnea is granted.  

III.  Rating Criteria 

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).  The degrees of disability specified are considered adequate to compensate for a loss of working time proportionate to the severity of the disability.  38 C.F.R. § 4.1 (2013).

Where the rating appealed is the initial rating assigned with a grant of service connection, the entire appeal period is for consideration, and separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999).  In order to evaluate the level of disability and any changes in severity, it is necessary to consider the complete medical history of a veteran's disability.  Schafarth v. Derwinski, 1 Vet. App. 589, 594 (1991).  

IV.  Increased Rating for a Left Knee Disability

The Veteran's left knee disability has been rated at 10 percent pursuant to 38 C.F.R. § 4.71a, Diagnostic Codes 5003-5260.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned.  The additional code is shown after a hyphen.  38 C.F.R. § 4.71a.  Under Diagnostic Code 5003, osteoarthritis shall be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  

In a July 2007 rating decision, the RO granted service connection for mild osteoarthritis with a small patella spur of the left knee with a 0 percent rating, effective November 26, 2005.  The Veteran filed a substantive appeal in May 2008.  In April 2011, an increased rating to 10 percent for osteoarthritis with a small patella spur of the left knee was granted, effective November 26, 2005.  

In the April 2012 remand, the Board directed the RO to schedule the Veteran for a VA examination since the previous March 2011 examination was not adequate for rating purposes.  Specifically, the March 2011 examiner did not include whether the Veteran's left knee disability was manifested by any recurrent subluxation or lateral instability; dislocated cartilage with frequent episodes of locking, pain and effusion; impairment of the tibia and fibula marked by either malunion or non-union; or genu recurvatum.  Following the remand, in a November 2012 rating decision, the RO denied a rating in excess of 10 percent for left knee osteoarthritis with patella spur, but granted a 10 percent rating for left knee limitation of extension.  Since the additional rating for limitation of extension does not represent a full grant of the benefits sought, the Veteran's claim for an increased rating remains on appeal.  

Normal ranges of motion of the knee are to zero degrees in extension, and to 140 degrees in flexion.  38 C.F.R. § 4.71, Plate II.

Diagnostic Code 5256 provides ratings for ankylosis of the knee.  Favorable ankylosis of the knee, with angle in full extension, or in slight flexion between zero degrees and 10 degrees, is rated 30 percent disabling.  Unfavorable ankylosis of the knee, in flexion between 10 degrees and 20 degrees, is to be rated 40 percent disabling.  Unfavorable ankylosis of the knee, in flexion between 20 degrees and 45 degrees, is rated 50 percent disabling.  Extremely unfavorable ankylosis, in flexion at an angle of 45 degrees or more is to be rated 60 percent disabling.  38 C.F.R. 
§ 4.71a.

Diagnostic Code 5257 provides ratings for recurrent subluxation or lateral instability.  Slight recurrent subluxation or lateral instability of the knee is rated 10 percent disabling; moderate recurrent subluxation or lateral instability of the knee is rated 20 percent disabling; and severe recurrent subluxation or lateral instability of the knee is rated 30 percent disabling.  Separate disability ratings are possible for arthritis with limitation of motion under Diagnostic Codes 5003 and instability of a knee under Diagnostic Code 5257.  See VAOPGCPREC 23-97.  When X-ray findings of arthritis are present and a veteran's knee disability is rated under Diagnostic Code 5257, the veteran would be entitled to a separate compensable rating under Diagnostic Code 5003 if the arthritis results in noncompensable limitation of motion and/or objective findings or indicators of pain.  See VAOPGCPREC 9-98.

Diagnostic Code 5258 provides a 20 percent rating for dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint.  38 C.F.R. § 4.71a.  Diagnostic Code 5259 provides a 10 percent rating for symptomatic removal of the semilunar cartilage. 

Diagnostic Code 5260 provides ratings based on limitation of flexion of the leg. Flexion of the leg limited to 60 degrees is rated noncompensably (zero percent) disabling; flexion of the leg limited to 45 degrees is rated 10 percent disabling; flexion of the leg limited to 30 degrees is rated 20 percent disabling; and flexion of the leg limited to 15 degrees is rated 30 percent disabling.  38 C.F.R. § 4.71a.  See VAOPGCPREC 09-04. (separate ratings may be granted based on limitation of flexion (Diagnostic Code 5260) and limitation of extension (Diagnostic Code 5261) of the same knee joint).

Diagnostic Code 5261 provides ratings based on limitation of extension of the leg. Extension of the leg limited to 5 degrees is rated noncompensably (zero percent) disabling; extension of the leg limited to 10 degrees is rated 10 percent disabling; extension of the leg limited to 15 degrees is rated 20 percent disabling; extension of the leg limited to 20 degrees is rated 30 percent disabling; extension of the leg limited to 30 degrees is rated 40 percent disabling; and extension of the leg limited to 45 degrees is rated 50 percent disabling. 

Diagnostic Code 5262 provides ratings based on impairment of the tibia and fibula.  Malunion of the tibia and fibula with slight knee or ankle disability is rated 10 percent disabling; malunion of the tibia and fibula with moderate knee or ankle disability is rated 20 percent disabling; and malunion of the tibia and fibula with marked knee or ankle disability is rated 30 percent disabling.  Nonunion of the tibia and fibula with loose motion, requiring a brace, is rated 40 percent disabling.  38 C.F.R. § 4.71a.

Diagnostic Code 5263 provides a maximum 10 percent evaluation for genu recurvatum. 

It should also be noted that when evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. 
§ 4.45 provides that consideration also be given to weakened movement, excess fatigability and incoordination.
At the May 2012 VA examination, the examiner noted that the Veteran's left knee flexion ended at 85 degrees, with painful motion beginning at 70 degrees and left knee extension which ended at 10 degrees.  Repetitive range of motion testing revealed flexion which ended at 80 degrees and extension which ended at 10 degrees.  She noted that the Veteran experienced flare ups which hurt while driving long distances or extended walking.  Functional loss and impairment included less movement than normal, pain on movement and swelling.  The Veteran reported tenderness or pain to palpation for joint line or soft tissues.  No anterior, posterior or medial-lateral instability was observed and there was no evidence of patellar subluxation or dislocation.  The Veteran did not have any meniscal conditions or any history of a meniscectomy.  The Veteran reported using a brace on a regular brace to assist him.  Finally, the examiner noted that the Veteran's knee did not impact his ability to work.  

At the March 2011 VA examination, the Veteran reported sharp pain and stiffness in his left knee.  He also reported swelling and occasional instability, but no history of locking.  Upon examination, the examiner noted mild hypertrophic joint and tenderness around the patellar.  No redness or effusion was noted.  The Veteran's range of motion testing revealed flexion to 100 degree and extension to 0 degrees.  Repetitive testing did not reveal any additional limitation of motion, but produced slight additional pain and fatigue with slight lack of endurance.  

VA outpatient records dated from 2008 to 2012 indicate that the Veteran has reported pain and the use of a brace for stability.

In the Veteran's May 2008 VA Form 9, the Veteran stated that his left knee continues to cause him pain with "osteoarthritis, spurring, joint effusion and a tear through the interior articulating surface."  He further stated that his knee hurts while sleeping and occasionally swells and makes a popping sound.  He reported swelling and pain with prolonged standing or walking.  




Left Knee Osteoarthritis with Patella Spur

After a careful review of the evidence, the Board finds that throughout the period on appeal, a rating in excess of 10 percent for the Veteran's left knee osteoarthritis with patella spur is not warranted.  In this case, flexion was no less than 70 degrees, including limitation due to pain.  Consequently, as his range of motion is much greater than required for a higher rating, an initial rating in excess of 10 percent is not warranted based on limitation of motion.  

Limitation of Extension of Left Knee

Further the Board finds that throughout the period of appeal, a rating in excess of 10 percent for limitation of extension of the left knee is not warranted.  In this case, at the March 2011 examination the Veteran had limitation of extension to 0 degrees and a limitation of extension to 10 degrees at the May 2012 VA examination.  Consequently, as his range of motion is not limited to a greater degree required for a higher rating, an initial rating in excess of 10 percent is not warranted based on limitation of extension.  

Additionally, because there is no evidence of ankylosis, recurrent subluxation, lateral instability, dislocation of semi-lunar cartilage, genu recurvatum or malunion of the tibia and fibula, a higher evaluation is not warranted under another diagnostic code for the knee.  38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5257, 5258, 5262, 5263.  A higher rating is also not warranted under Diagnostic Code 5003 for the left knee because only one major joint is involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  

The Board has further considered whether factors including functional impairment and pain as addressed under 38 C.F.R. §§ 4.40 and 4.45 would warrant higher ratings.  See DeLuca, 8 Vet. App. at 202.  However, higher ratings in excess of 10 percent for the Veteran's left knee are not warranted with consideration of these provisions.  The Veteran's complaints of discomfort and pain have been considered and have been taken into account in the assignment of the 10 percent evaluation.  Although the Veteran has pain on motion, he has not had a significant decrease in range of motion with repetitive testing.  While pain has been the primary problem experienced by the Veteran, the available medical evidence does not suggest that loss of function due to pain, weakness, etc. equate to limitation of flexion to 30 degrees or less or limitation of extension to 15 degrees or more.  As stated above, the Veteran's overall symptoms throughout the appeal period have remained relatively consistent, and most reflective of a 10 percent disability rating.  

V.  Extraschedular Consideration  

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to referral for consideration of an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the Veteran's service-connected left knee disability are inadequate.  Specifically, the Veteran's service-connected left knee disability is manifested by signs and symptoms of pain and lack of endurance which impairs his ability to stand, sit, and walk for long periods.  These signs and symptoms, and their resulting impairment, are contemplated by the rating schedule.  The diagnostic codes in the rating schedule corresponding to disabilities of the knee and leg provide disability ratings on the basis of limitation of motion.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5260, 5261 (providing ratings on the basis of ankylosis and limited flexion and extension).  For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance.  38 C.F.R. § 4.40; Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011).  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37.  In summary, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss.

Given the variety of ways in which the rating schedule contemplates functional loss for musculoskeletal disabilities, the Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture, which is manifested by impairment in standing and walking for long periods.  In short, there is nothing exceptional or unusual about the Veteran's left knee disability because the rating criteria reasonably describe his disability level and symptomatology.  Thun, 22 Vet. App. at 115.

VI.  Total Disability Rating

Lastly, a request for a total disability rating based on individual unemployability due to service-connected disability (TDIU), whether expressly raised by a claimant or reasonably raised by the record, is an attempt to obtain an appropriate rating for disability or disabilities, and is part of a claim for increased compensation.  There must be cogent evidence of unemployability in the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009) (citing Comer v. Peake, 552 F.3d 1362 (Fed. Cir. 2009)).  However, the holding of Rice is inapplicable here because the evidence of record does not illustrate that the Veteran's service-connected left knee prevents him from obtaining and/or maintaining gainful employment; nor has the Veteran so contended.  At this point, therefore, there is no cogent evidence of unemployability and the issue of entitlement to a TDIU need not be addressed further.


ORDER

Entitlement to service connection for obstructive sleep apnea is granted.

Entitlement to an initial rating in excess of 10 percent for left knee osteoarthritis with patella spur is denied.  

Entitlement to an initial rating in excess of 10 percent for limitation of extension of the left knee is denied.  


REMAND
Skin Disability

In the April 2012 remand, the Board directed the RO schedule to schedule the Veteran for a VA examination during the active stage of his skin flare ups, which the Veteran reported were worse during the summertime (June through August).  The Veteran was previously afforded a VA examination in March 2011 which did not reveal any rash.  The Veteran was afforded a VA examination on May 4, 2012.  Although the Veteran exhibited some signs of a rash, he was not examined during the summertime, when he stated that his rash symptoms were the most prominent.  The AMC/RO failed to comply with the Board's remand directives in this regard.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding that a Board remand "confers on the veteran or other claimant, as a matter of law, the right to compliance with the remand orders").  Therefore, the Veteran should be scheduled for another examination during the summertime (June through August) to determine the severity of the Veteran's skin disability. 
Allergic Rhinitis

In the April 2012 remand, the Board directed the RO to obtain missing private records and schedule the Veteran for an examination to determine the etiology of the Veteran's allergic rhinitis. 

At the May 2012 VA examination, the examiner opined that the Veteran's allergic rhinitis was less likely than not incurred in or caused by service.  She reasoned that the Veteran reported taking sinus medications starting in 2001 or 2002 (before active service).  Further, the Veteran did not report any sinus symptoms during his post- deployment assessment in 2004 which she suggested meant that the source of his allergies was in his home state rather than as a result of his overseas station.  She opined that the Veteran's allergic rhinitis clearly and unmistakably existed prior to service and was clearly and unmistakably not aggravated beyond its natural progression.  Her rationale stated that, "even with particulate matter exposure in theater, there is no evidence of worsening of pre-existing condition."  She noted that the sinus infection in theater was considered a life event which could have occurred regardless of service.  She diagnosed the Veteran with well controlled rhinitis.  

Service treatment records from July 1990 indicate that the Veteran was diagnosed with allergic rhinitis and was treated for a stuffy nose, frontal headaches and sneezing.  An April 1996 Annual Medical Certificate indicated that the Veteran had been previously treated for a sinus condition.  A December 1997 periodic medical history report indicated that the Veteran was diagnosed with sinusitis/ hay fever at the beginning of the year, "cause unknown."  

As noted above, the Veteran had two periods of active service, November 1985 to March 1986 and November 2003 to November 2005.  On the Veteran's second period active duty service, his DD 214 indicated that he participated in Operation Enduring Freedom/Iraqi Freedom.  There is no entrance examination of record for this period of active duty.  However, there is a pre-deployment record in November 2003 which indicates no referrals for any issues and that the Veteran was "deployable."  Therefore, the Veteran is presumed sound at entry.  Accordingly, it must be determined whether the presumption of soundness is rebutted by clear and unmistakable evidence.  A remand is necessary for an opinion as to whether it is clear and unmistakable that the Veteran's allergic rhinitis pre-existed service and whether it is clear and unmistakable that any such disability was not aggravated or that any increase was due to the natural progression.  See 38 U.S.C.A. § 1111; Horn v. Shinseki, 25 Vet. App. 231, 234 (2012).  Although the May 2012 examiner indicated that the Veteran's allergic rhinitis clearly and unmistakable preexisted service, she opined that it was not aggravated beyond its natural progression based on a 2004 post-deployment assessment which showed no sinus problems.  However, the examiner did not address the Veteran's May 2005 post- deployment assessment which indicated that the Veteran suffered from a chronic cough, runny nose and red eyes.  As the examiner's opinion was based on an inaccurate factual basis, the Board finds it to be inadequate.  See Barr v. Nicholson, 21 Vet. App. 303 (1997).  

Since the claims file is being returned it should be updated to include any recent VA treatment records that are not of record.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's VA treatment records dated from May 2012 to present.

2.  Then, the Veteran should be afforded a new VA examination, with an appropriate examiner, to determine the current severity of his skin disability.  The examination should be scheduled during an active stage of the Veteran's disability (June through August).  The Veteran's claims file should be made available to the examiner prior to the examination, and the examiner is requested to review the entire claims file in conjunction with the examination. 

The examiner should comment on the severity of the Veteran's service-connected skin disability and report all signs and symptoms necessary for rating the disability, including the percentage of the entire body of the affected area; the percentage of the exposed areas affected; the types of treatment received by the Veteran, to include any topical therapy, corticosteroids, or immunosuppressive drugs; and the frequency and duration of each such treatment.

A complete rationale should be given for all opinions and conclusions.  

3.  Then, obtain an addendum opinion from the May 2012 VA examiner (or, if she is unavailable, an appropriate medical professional).  The Veteran's claims file, including a copy of this remand, must be made available to the examiner for review in connection with the opinion.  If the examiner feels another examination is necessary, another examination should be scheduled.  The examiner is requested to review the claims file and offer an opinion as to the following questions:

(a)  Opine whether it is clear and unmistakable (obvious, manifest, and undebatable) that the Veteran's allergic rhinitis pre-existed his second period of active service (November 2003 to November 2005).  Please provide a complete explanation for the opinion.

(b)  If so, the examiner must state whether it is clear and unmistakable (obvious, manifest, and undebatable) that a pre-existing allergic rhinitis WAS NOT aggravated (i.e., permanently worsened) during that period of service or whether it is clear and unmistakable (obvious, manifest, and undebatable) that any increase in service was due to the natural progress.  Please provide a complete explanation for the opinion.

(c) If, not whether it is at least as likely as not (50 percent or greater probability) that the Veteran's current allergic rhinitis is related to his second period of active 
service (November 2003 to November 2005).  Please provide a complete explanation for the opinion.

The examiner's attention is drawn to the May 2005 post-deployment health assessment where the Veteran reported symptoms of chronic cough, runny nose, and redness of eyes.

4.  After ensuring that the requested actions are completed, re-adjudicate the claims on appeal, taking into consideration all applicable rating criteria.  If the benefits sought are not fully granted, furnish the Veteran and his representative a supplemental statement of the case (SSOC), before the claims file is returned to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


